Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2703 Filed 12/02/20 Page 1 of 6




                      Exhibit 19
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2704 Filed 12/02/20 Page 2 of 6




                               STATE OF MICHIGAN
              IN THE THIRD CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and EDWARD
 P. MCCALL, JR.,

             Plaintiffs,
        v.                                           Case No. 20-014780-AW

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

             Defendants,
        v.

 MICHIGAN DEMOCRATIC PARTY,

           [Proposed] Intervenor Defendant.
 ____________________________________/


                           AFFIDAVIT OF DONNA M. MACKENZIE

        I, Donna M. MacKenzie, having been duly sworn according to law, do hereby depose and

 state as follows.

        1.      I am at least 18 years of age and have personal knowledge of the below facts, which

 are true and accurate to the best of my knowledge and belief.

        2.      I am a U.S. citizen and a resident of and registered voter in Michigan. I am an

 attorney licensed in Michigan and currently practice with the law firm of Olsman MacKenzie

 Peacock & Wallace.




                                                 1
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2705 Filed 12/02/20 Page 3 of 6




         3.      On Wednesday, November 4, 2020, I served as a credentialed challenger for the

 Michigan Democratic Party at TCF Center in Detroit, Michigan, where Detroit’s absent voter

 ballots were counted. I was present at TCF Center from approximately 9:00am until 2:30pm.

         4.      The ballot counting process was very transparent. Each ballot counting table had

 six election workers, each of whom had a specific task that would be performed for each ballot.

 For example, one worker would open the envelope, another would remove the ballot from the

 secrecy sleeve, and so on. Each table also had a computer monitor, which was angled in the corner

 of the table so that all observers could see it.

         5.      When issues were raised by challengers, they were immediately brought to the

 attention of supervisors, who calmly and politely addressed the issues and allowed the challengers

 and observers to view the ballots. Although some challengers had to be admonished not to touch

 the ballots, they were given the opportunity to look at ballots whenever issues arose.

         6.      My impression was that, throughout the approximately five-and-a-half hours I

 served at TCF Center, there were many more Republican Party challengers than Democratic Party

 challengers. There were certainly more Republican challengers when I left around 2:30pm.

         7.      Challengers were allowed to move freely about the facility and observe ballot

 counting. Although social distancing requirements were sometimes observed, all of the counting

 occurred in full view of the challengers. There were more than enough challengers to have

 observers at each table, and I recall that at one point, approximately 10 Republican challengers

 were gathered around a table where no ballots were actively being processed because all of the

 counting tables that were actively processing ballots were adequately staffed.

         8.      In addition to viewing counting myself, I also spoke with other challengers, both

 Democrats and Republicans, about their experiences and what they saw in the facility.



                                                    2
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2706 Filed 12/02/20 Page 4 of 6




         9.         Any time a question was asked or an issue raised by a challenger, a crowd would

 gather and word would spread through the facility very quickly.

         10.        I saw no evidence of election workers backdating absentee ballots or otherwise

 processing invalid absentee ballots, and I did not hear of anyone else witnessing or challenging

 such activities.

         11.        I saw no evidence of election workers processing or counting ballots from voters

 who were not included in the Qualified Voter File or supplemental sheets or assigning ballots to

 random names in the system, and I did not hear of anyone else witnessing or challenging such

 activities.

         12.        I saw no evidence of election workers using false information or incorrect birthdays

 to process absentee ballots, and I did not hear of anyone else witnessing or challenging such

 activities.

         13.        I saw no evidence of election workers neglecting to verify the signatures on

 absentee ballots before processing them, and I did not hear of anyone else witnessing or

 challenging such activities.

         14.        I saw no evidence of election workers removing ballots from their secrecy sleeves

 before deciding whether the ballots should be processed, and I did not hear of anyone else

 witnessing or challenging such activities.

         15.        I saw no evidence of election officials processing or counting ballots received after

 the election deadline or falsely reporting that late ballots were received on time, and I did not hear

 of anyone else witnessing or challenging such activities.

         16.        I saw no evidence of election officials refusing to record challenges or challengers

 being asked to leave after voicing challenges, and I did not hear of anyone else witnessing or



                                                      3
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2707 Filed 12/02/20 Page 5 of 6




 challenging such activities. I frequently saw Republican challengers who asked for ballot numbers

 and wrote those numbers down on their own personal notepad, but they did not voice any challenge

 to the ballots. At no point did I witness a ballot challenge going unrecorded or unaddressed by

 election workers.

        17.     I saw no evidence of election officials locking challengers out of the facility so they

 could not observe the process, and I did not hear of anyone else witnessing such activities. While

 some challengers waited outside when the room was at capacity, at no point did I witness or hear

 of any counting that occurred without challengers present.

        18.     I saw no evidence of election workers duplicating ballots without allowing

 challengers to check the accuracy of the duplication, and I did not hear of anyone else witnessing

 such activities. In fact, when I did witness a duplication, the election workers went out of their way

 to make sure the challengers could view the ballot. Although challengers were not permitted to

 touch the ballot, election officials offered to move the ballot around the table and flip it over so

 that everyone could get a clear look at it.

        19.     I saw no evidence of unsecured or otherwise questionable ballots being delivered

 to TCF Center, and I did not hear of anyone else witnessing or challenging such activities.

        20.     I decided to leave around 2:30pm because most of the counting had stopped. By

 that time, it seemed that fewer than half of the counting tables were still processing ballots.

        21.     I observed frequent objectionable behavior on the part of Republican challengers.

 For example, I saw Republican challengers (identifiable because they were wearing wristbands or

 lanyards) approach tables for the sole purpose of attempting to slow down the process and

 intimidate election workers. By the time I left at 2:30pm, the atmosphere in the TCF Center had

 grown tense and the Republican challengers had become more aggressive.



                                                   4
 
Case 2:20-cv-13134-LVP-RSW ECF No. 36-19, PageID.2708 Filed 12/02/20 Page 6 of 6




        22.      In short, what I witnessed in the TCF Center was an organized, methodical, and

 completely transparent process. The only issues I saw were problems caused by the Republican

 challengers, who frequently engaged in disruptive, intimidating, and aggressive behavior.

        23.      Further, Affiant sayeth not.




                                                                    11/11/2020

 Donna M. MacKenzie                                                        Date




                                                          11th
 Subscribed and sworn to (or affirmed) before me on this ______ day of November, 2020.




 ______________________________________________
       _________
              _ _______________
                           Electronic Notary Public
 Notary Public

                            Notarized online using audio-video communication




                             05/21/2024
 My commission expires on _________________________. 




                                                5
